{¶ 31} Based on my review of the record, I would conclude that the police officers had probable cause to believe a methamphetamine lab was being operated at White's residence. Defendants also acknowledge that the officers had probable cause sufficient to obtain a warrant. Testimony adduced at the suppression hearing established that (1) the police had two prior tips that a meth lab was being operated on the premises, (2) a reliable confidential informant ("CI") was in and out of White's home and confirmed the operation of the meth lab, (3) the CI and Barrett were at White's home on August 3, 2006, (4) the CI and Barrett left White's home to purchase iodine crystals used for the manufacture of methamphetamine, (5) the crystals were purchased on August 3, 2006, and were in the possession of Barrett, (6) an empty container of naphtha and acetone was found in Barrett's car, (7) naphtha, acetone, and iodine crystals are ingredients used to manufacture methamphetamine, and (8) Barrett stated that there might be a meth lab at White's home.
 {¶ 32} Next, I turn to the issue of exigent circumstances. Upon arriving at the residence, officers went to the front and side door. They identified themselves and knocked on the doors. They observed White running from the first floor to the basement and from the basement to the second floor. Finally, they heard breaking glass, which the officers believed to be the destruction of glassware used to make methamphetamine. The officers at that point had exigent circumstances based on "reasonable grounds" or a "reasonable suspicion" that evidence was being destroyed.